Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of March 12, 2014 (as amended,
supplemented or otherwise modified from time to time, this “Security
Agreement”), is made by UNILIFE MEDICAL SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), UNILIFE CORPORATION, a Delaware corporation (“Holdings”),
Unilife Cross Farm LLC, a Delaware limited liability company (“Cross Farm”),
UNILIFE MEDICAL SOLUTIONS PTY LIMITED, a company registered in South Australia
with ACN 008 071 403 (“Solutions”) and UNITRACT SYRINGE PTY LTD, a company
registered in Western Australia with ACN 101 059 723 (“Syringe”; and together
with the Borrower, Holdings, Cross Farm and Solutions, and any other entity that
may become a party hereto as provided herein, each a “Grantor” and,
collectively, the “Grantors”) in favor of ROS ACQUISITION OFFSHORE LP, a Cayman
Islands exempted limited partnership (together with its successors, transferees
and assignees, the “Lender”), for itself and as agent for ROYALTY OPPORTUNITIES
S.À R.L, a Luxembourg société à responsabilité limitée (together with its
successors, transferees and assignees, “ROS”) and the other parties to which the
Grantors may owe any Obligations (together with the Lender and ROS, the “Secured
Parties” and each, a “Secured Party”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and between the Borrower and the Lender, the Lender has
extended a Commitment to make Loans to the Borrower; and

WHEREAS, as a condition precedent to the making of the Initial Loan under the
Credit Agreement and entering into the other Loan Documents, each Grantor is
required to execute and deliver this Security Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of the
Lender, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Borrower” is defined in the preamble.

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

“Collateral” is defined in Section 2.1.

“Collateral Accounts” is defined in Section 4.3(b).

“Computer Hardware and Software Collateral” means (a) all of the Grantors’
computer and other electronic data processing hardware, integrated computer
systems, central processing units, memory units, display terminals, printers,
features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form; (b) all software programs (including both source code, object
code and all related applications and data files) designed for use on the
computers and electronic data processing hardware described in clause (a) above;
(c) all firmware associated therewith; (d) all documentation (including flow
charts, logic diagrams, manuals, guides, specifications, training materials,
charts and pseudo codes) with respect to such hardware, software and firmware
described in the preceding clauses (a) through (c); and (e) all rights with
respect to all of the foregoing, including copyrights, licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications
and any substitutions, replacements, improvements, error corrections, updates,
additions or model conversions of any of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Lender, that provides for the Lender to have
“control” (as defined in the UCC) over certain Collateral.

“Copyright Collateral” means all copyrights of the Grantors, whether statutory
or common law, whether registered or unregistered and whether published or
unpublished, now or hereafter in force throughout the world including all of the
Grantors’ rights, titles and interests in and to all copyrights registered in
the United States Copyright Office or anywhere else in the world, including the
copyrights referred to in Item A of Schedule V, and registrations and recordings
thereof and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule V, the right to sue for past, present and future
infringements of any of the foregoing, all rights corresponding thereto, all
extensions and renewals of any thereof and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and Proceeds of
suit, which are owned or licensed by the Grantors.

“Credit Agreement” is defined in the first recital.

“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.

 

2



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

“Filing Statements” is defined in Section 3.7(b).

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Grantor” and “Grantors” are defined in the preamble.

“[***]” has the meaning given such term in the [***].

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral, the Trade Secrets Collateral, Product Agreements and
Regulatory Authorizations.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

“Investment Property” means, collectively, (a) all “investment property” as such
term is defined in Section 9-102(a)(49) of the UCC and (b) whether or not
constituting “investment property” as so defined, all Pledged Notes.

“Lender” is defined in the preamble.

“Patent Collateral” means:

(a) all of the Grantors’ (i) inventions and discoveries, whether patentable or
not, and (ii) letters patent and applications for letters patent throughout the
world, including all patent applications in preparation for filing and each
patent and patent application referred to in Item A of Schedule III;

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses, and other agreements providing any Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule III; and

(d) all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any patent or patent application and for breach or
enforcement of any patent license.

 

3



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

“Permitted Liens” means all Liens permitted by Section 8.3 of the Credit
Agreement.

“Pledged Notes” means all promissory notes listed on Item J of Schedule II (as
such schedule may be amended or supplemented from time to time), all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

“ROS” is defined in the preamble.

“Securities Act” is defined in Section 6.2(a).

“Security Agreement” is defined in the preamble.

“Trade Secrets Collateral” means all of the Grantors’ common law and statutory
trade secrets and all other confidential, proprietary or useful information, and
all know-how obtained by or used in or contemplated at any time for use in the
business of any Grantor (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or referring in any way to such Trade Secret, all Trade Secret licenses,
including each Trade Secret license referred to in Schedule VI, and including
the right to sue for and to enjoin and to collect damages for the actual or
threatened misappropriation of any Trade Secret and for the breach or
enforcement of any such Trade Secret license.

“Trademark Collateral” means:

(a) (i) all of the Grantors’ trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America, or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademarks”);

(b) all Trademark licenses for the grant by or to any Grantors of any right to
use any Trademark, including each Trademark license referred to in Item B of
Schedule IV; and

(c) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

4



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(d) the right to sue third parties for past, present and future infringements of
any Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b); and

(e) all Proceeds of, and rights associated with, the foregoing, including any
claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Goods”, “Instrument”, “Inventory”,
“Letter-of-Credit Rights”, “Payment Intangibles”, “Proceeds”, “Promissory
Notes”, “Securities Account”, “Security Entitlement”, “Supporting Obligations”
and “Uncertificated Securities” have the meaning provided in Article 8 or
Article 9, as applicable, of the UCC. “Letters of Credit” has the meaning
provided in Section 5-102 of the UCC.

SECTION 1.4. Interpretation. The provisions of Section 1.5 of the Credit
Agreement are incorporated in, and apply to, this Agreement as if set out in
full with any necessary amendments.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Lender, for its benefit, a continuing security interest in all of such Grantor’s
right, title and interest in and to the following property, whether now or
hereafter existing, owned or acquired by such Grantor, and wherever located,
(collectively, the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Commercial Tort Claims listed on Item I of Schedule II (as such schedule may
be amended or supplemented from time to time);

 

5



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(d) Deposit Accounts;

(e) Documents;

(f) General Intangibles;

(g) Goods (including Goods held on consignment with third parties);

(h) Instruments;

(i) Investment Property;

(j) Letter-of-Credit Rights and Letters of Credit;

(k) Supporting Obligations;

(l) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section
(collectively, “Collateral Records”);

(m) all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Lender is the loss payee
thereof) in respect of Collateral and (B) all tort claims; and

(n) all other property and rights of every kind and description and interests
therein.

Notwithstanding the foregoing, the term “Collateral” shall not include the
following “Excluded Property”:

(i) any General Intangibles or other rights arising under any contracts,
instruments, licenses or other documents as to which the grant of a security
interest would (A) constitute a violation of a valid and enforceable restriction
in favor of a third party on such grant, unless and until any required consents
shall have been obtained, or (B) give any other party to such contract,
instrument, license or other document the right to terminate its obligations
thereunder;

(ii) trademark applications filed in the United States Patent and Trademark
Office on the basis of such Grantor’s “intent to use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a Lien in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application;

 

6



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(iii) any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset;

(iv) any asset subject to a Permitted Lien (other than Liens in favor of the
Lender) securing obligations permitted under the Credit Agreement to the extent
that the grant of other Liens on such asset (A) would result in a breach or
violation of, or constitute a default under, the agreement or instrument
governing such Permitted Lien, (B) would result in the loss of use of such asset
or (C) would permit the holder of such Permitted Lien to terminate the Grantor’s
use of such asset;

(v) the accounts described in paragraphs (ii) and (iv) of the definition of
Excluded Accounts; or

(vi) [***];

provided, that the property described in paragraphs (i), (iii) and (iv) above
shall only be excluded from the term “Collateral” to the extent the conditions
stated in such paragraphs are not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC or any other applicable law and the term
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral in which the Lender is granted a security interest hereunder by the
Grantors secure the payment and performance of all of the Obligations.

SECTION 2.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;

(b) the exercise by the Lender of any of its rights hereunder will not release
any Grantor from any of its duties or obligations under any such contracts or
agreements included in the Collateral; and

 

7



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(c) the Lender will not have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
will the Lender be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 2.4. Distributions on Capital Securities; Payments on Pledged Notes. In
the event that any (a) Distribution with respect to any Capital Securities or
(b) payment with respect to any Pledged Notes, in each case pledged hereunder,
is permitted to be paid (in accordance with Section 8.6 of the Credit
Agreement), such Distribution or payment may be paid directly to the applicable
Grantor. If any Distribution or payment is made in contravention of Section 8.6
of the Credit Agreement, such Grantor shall hold the same segregated and in
trust for the Lender until paid to the Lender in accordance with Section 4.1.5.

SECTION 2.5. Security Interest Absolute, Etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Lender and the security interests granted to
the Lender hereunder, and all obligations of the Grantors hereunder, shall, to
the fullest extent permitted by applicable law, in each case, be absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document (other
than this Security Agreement);

(b) the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against Holdings, the Borrower or any of the Subsidiaries or
any other Person (including any other Grantor) under the provisions of any Loan
Document or otherwise, or (ii) to exercise any right or remedy against any other
guarantor (including any other Grantor) of, or Collateral securing, any
Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligations;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives, until
payment of all Obligations, any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

 

8



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a Grantor (including the Grantors hereunder), or any surrender
or non-perfection of any Collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by the
Lender securing any of the Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of Holdings, the Borrower or any of the
Subsidiaries, any surety or any guarantor.

SECTION 2.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party until
following the Termination Date. No Grantor shall seek or be entitled to seek any
contribution or reimbursement from Holdings, the Borrower or any of the
Subsidiaries, in respect of any payment made under any Loan Document or
otherwise, until following the Termination Date. Any amount paid to any Grantor
on account of any such subrogation rights prior to the Termination Date shall be
held in trust for the benefit of the Lender and shall immediately be paid and
turned over to the Lender in the exact form received by such Grantor (duly
endorsed in favor of the Lender, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 6.1(b); provided that if such Grantor has made payment to the Lender of
all or any part of the Obligations and the Termination Date has occurred, then
at such Grantor’s request, the Lender will, at the expense of such Grantor,
execute and deliver to such Grantor appropriate documents (without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to such Grantor of an interest in the Obligations resulting from
such payment. In furtherance of the foregoing, at all times prior to the
Termination Date, such Grantor shall refrain from taking any action or
commencing any proceeding against Holdings, the Borrower or any of the
Subsidiaries (or their successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Security Agreement to the Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loans thereunder, the Grantors represent and warrant to the Lender as set forth
below.

SECTION 3.1. As to Capital Securities of the Subsidiaries, Investment Property.

 

9



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(a) With respect to any U.S. Subsidiary of any Grantor that is

(i) a corporation, business trust, joint stock company or similar Person, all
Capital Securities issued by such Subsidiary (including the Borrower) are duly
authorized and validly issued, fully paid and non-assessable, and represented by
a certificate or certificates; and

(ii) a partnership or limited liability company, no Capital Securities issued by
such Subsidiary (A) are dealt in or traded on securities exchanges or in
securities markets, (B) expressly provides that such Capital Securities is a
security governed by Article 8 of the UCC or (C) is held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Lender is the registered owner or (y) with respect to which the issuer
has agreed in an authenticated record with such Grantor and the Lender to comply
with any instructions of the Lender without the consent of such Grantor.

(b) Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor in a Subsidiary (including the Borrower) on the
Closing Date (or the date such Grantor becomes a party to this Security
Agreement, as applicable) to the Lender, together with duly executed undated
blank stock powers, or other equivalent instruments of transfer acceptable to
the Lender.

(c) With respect to Uncertificated Securities constituting Collateral owned by
any Grantor in a Subsidiary (including the Borrower) on the Closing Date (or the
date such Grantor becomes a party to this Security Agreement, as applicable),
such Grantor has caused the issuer thereof either to (i) register the Lender as
the registered owner of such security or (ii) agree in an authenticated record
with such Grantor and the Lender that such issuer will comply with instructions
with respect to such security originated by the Lender without further consent
of such Grantor.

(d) The percentage of the issued and outstanding Capital Securities of each
Subsidiary (including the Borrower) pledged on the Closing Date by each Grantor
hereunder is as set forth on Schedule I. All shares of such Capital Securities
have been duly and validly issued and are fully paid and nonassessable.

(e) Each of the Intercompany Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

10



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 3.2. Grantor Name, Location, Etc. In each case as of the date hereof:

(a) (i) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC and (ii) the address of each Grantor’s
executive office and principal place of business is set forth in Item A of
Schedule II.

(b) The Grantors do not have any trade names other than those set forth in Item
C of Schedule II hereto.

(c) During the twelve months preceding the date hereof (or preceding the date
such Grantor becomes a party to this Security Agreement, as applicable), no
Grantor has been known by any legal name different from the one set forth on the
signature page hereto, nor has such Grantor been the subject of any merger or
other corporate reorganization, except as set forth in Item D of Schedule II
hereto.

(d) Each Grantor’s federal taxpayer identification number (or foreign
equivalent) is (and, during the twelve months preceding the date hereof, such
Grantor has not had a federal taxpayer identification number (or equivalent)
different from that) set forth in Item E of Schedule II hereto.

(e) No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.

(f) No Grantor maintains any Deposit Accounts, Securities Accounts or Commodity
Accounts with any Person, in each case, except as set forth on Item G of
Schedule II.

(g) No Grantor is the beneficiary of any Letters of Credit, except as set forth
on Item H of Schedule II.

(h) No Grantor has Commercial Tort Claims except as set forth on Item I of
Schedule II.

(i) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.

SECTION 3.3. Ownership, No Liens, Etc. Each Grantor owns its Collateral free and
clear of any Lien, except for any security interest (a) created by this Security
Agreement and (b) Permitted Liens. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except those filed in favor of the Lender relating to
this Security Agreement, Permitted Liens or as to which a duly authorized
termination statement relating to such UCC financing statement or other
instrument has been delivered to the Lender on the Closing Date.

 

11



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 3.4. Possession of Inventory, Control, Etc.

(a) Each Grantor has, and agrees that it will maintain, exclusive possession of
its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory that is in transit in the ordinary course
of business, (ii) Equipment and Inventory that in the ordinary course of
business is in the possession or control of a warehouseman, bailee agent or
other Person (other than a Person controlled by or under common control with
such Grantor) that has been notified of the security interest created in favor
of the Lender pursuant to this Security Agreement and has authenticated a record
acknowledging that it holds possession of such Collateral for the Lender’s
benefit and waives any Lien held by it against such Collateral, (iii) Inventory
that is in the possession of a consignee in the ordinary course of business,
(iv) Instruments or Promissory Notes that have been delivered to the Lender
pursuant to Section 3.5, and (v) Equipment and Inventory at any single location
which does not meet the requirements of sub-sections (i), (ii), (iii) or
(iv) above, but the value of such Equipment and Inventory at such location is
not in an aggregate amount of more than $[***]. In the case of Equipment or
Inventory described in clause (ii) above, no lessor or warehouseman of any
premises or warehouse upon or in which such Equipment or Inventory is located
has (w) issued any warehouse receipt or other receipt in the nature of a
warehouse receipt in respect of any such Equipment or Inventory, (x) issued any
Document for any such Equipment or Inventory, or (y) received notification of
the Lender’s interest (other than the security interest granted hereunder) in
any such Equipment or Inventory or (z) any Lien on any such Equipment or
Inventory. All Collateral Records of the Grantors are maintained at or
accessible from the locations set forth in Item A of Schedule II.

(b) Each Grantor is the sole entitlement holder of its Deposit Accounts (other
than the Excluded Accounts) and no other Person (other than the Lender pursuant
to this Security Agreement or any other Person with respect to Permitted Liens)
has control or possession of, or any other interest in, any of its Deposit
Accounts (other than the Excluded Accounts) or any other securities or property
credited thereto.

SECTION 3.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Lender possession of all originals of all Documents,
Instruments, Promissory Notes, and tangible Chattel Paper (other than any
Document, Instrument, Promissory Note or tangible Chattel Paper not exceeding
$[***] in principal amount) owned or held by such Grantor on the Closing Date.

SECTION 3.6. Intellectual Property Collateral. Except as disclosed on Schedules
III through VI, with respect to any Intellectual Property Collateral:

 

12



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(a) any Intellectual Property Collateral owned by any Grantor is valid,
subsisting, unexpired ahead of its natural expiration or term, and enforceable
and has not been abandoned by the Grantor or adjudged invalid or unenforceable,
in whole or in part;

(b) such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to all Intellectual Property Collateral owned
by such Grantor and to the knowledge of such Grantor, no claim has been made
that the use of such Intellectual Property Collateral by such Grantor does or
may, conflict with, infringe, misappropriate, dilute, misuse or otherwise
violate in any material respect, any of the rights of any third party;

(c) such Grantor has made all necessary filings and recordations to protect its
interest in any Intellectual Property Collateral owned by such Grantor to the
extent such filing or recordation is necessary for the conduct of the business
substantially in the manner presently conducted, including recordations of all
of its interests in the Patent Collateral and Trademark Collateral in the United
States Patent and Trademark Office (or foreign equivalent), and its claims to
the Copyright Collateral in the United States Copyright Office (or foreign
equivalent), and, to the extent necessary, has used proper statutory notice in
connection with its use of any material Patent, Trademark and Copyright in any
of the Intellectual Property Collateral;

(d) such Grantor has taken reasonable steps to safeguard its Trade Secrets and
to its knowledge (A) none of the Trade Secrets of such Grantor has been used,
divulged, disclosed or appropriated for the benefit of any other Person other
than such Grantor; (B) no employee, independent contractor or agent of such
Grantor has misappropriated any Trade Secrets of any other Person in the course
of the performance of his or her duties as an employee, independent contractor
or agent of such Grantor; and (C) no employee, independent contractor or agent
of such Grantor is in default or breach of any material term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any material way to the protection,
ownership, development, use or transfer of such Grantor’s Intellectual Property
Collateral;

(e) to such Grantor’s knowledge, no third party is infringing upon any
Intellectual Property owned or used by such Grantor in any material respect;

(f) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any Intellectual Property;

(g) [***];

 

13



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(h) such Grantor has executed and delivered to the Lender Intellectual Property
Collateral security agreements for all Copyrights, Patents and Trademarks owned
by such Grantor, including all Copyrights, Patents and Trademarks on Schedule
III through VI (as such schedules may be amended or supplemented from time to
time by notice by such Grantor to the Lender);

(i) such Grantor uses commercially reasonable standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademarks and has taken
commercially reasonable action necessary to insure that all licensees of the
Trademarks owned by such Grantor use such adequate standards of quality;

(j) the consummation of the transactions contemplated by the Credit Agreement
and this Security Agreement will not result in the termination or material
impairment of any of the Intellectual Property Collateral; and

(k) to such Grantor’s knowledge, such Grantor owns or is entitled to use by
license, lease or other agreement, all Patents, Trademarks, Trade Secrets,
Copyrights, mask works, licenses, technology, know-how, processes and rights
with respect to any of the foregoing as necessary to conduct the business and
operations of such Grantor substantially in the manner presently conducted.

SECTION 3.7. Validity, Etc.

(a) This Security Agreement creates a valid security interest in the Collateral
securing the payment of the Obligations to the extent such security interest may
be created pursuant to Article 9 of the UCC.

(b) As of the Closing Date, each Grantor has filed or will cause to be filed all
UCC-1 financing statements in the filing office for each Grantor’s jurisdiction
of organization listed in Item A of Schedule II (collectively, the “Filing
Statements”) (or has delivered to the Lender the Filing Statements suitable for
timely and proper filing in such offices) and has taken all other actions
required by the Lender for the Lender to obtain control (either itself or
through an agent) of the Collateral as provided in Sections 9-104, 9-105, 9-106
and 9-107 of the UCC.

(c) Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Lender to the extent that a security interest
therein may be perfected by filing a financing statement pursuant to the
relevant UCC, prior to all other Liens, except for Permitted Liens (in which
case such security interest shall have such priority of right contemplated by
the Loan Documents and subject only to the Permitted Liens until the obligations
secured by such Permitted Liens have been satisfied, except as expressly
specified in the Loan Documents).

 

14



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 3.8. Authorization, Approval, Etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either

(a) for the grant by the Grantors of the security interest granted hereby or for
the execution, delivery and performance of this Security Agreement by the
Grantors;

(b) for the perfection or maintenance of the security interests hereunder
including the first priority nature of such security interest (except with
respect to the Filing Statements or, with respect to Intellectual Property
Collateral, the recordation of any agreements with the United States Patent and
Trademark Office or the United States Copyright Office or, with respect to
foreign Intellectual Property Collateral, the taking of appropriate action under
applicable foreign law and, with respect to after-acquired Intellectual Property
Collateral, any subsequent filings in United States intellectual property
offices) or the exercise by the Lender of its rights and remedies hereunder; or

(c) for the exercise by the Lender of the voting or other rights provided for in
this Security Agreement, except (i) with respect to any securities issued by a
Subsidiary of the Grantors, as may be required in connection with a disposition
of such securities by laws affecting the offering and sale of securities
generally, the remedies in respect of the Collateral pursuant to this Security
Agreement and (ii) any “change of control” or similar filings required by state
licensing agencies.

SECTION 3.9. Best Interests. It is in the best interests, and for the commercial
benefit, of each Grantor (other than the Borrower) to execute this Security
Agreement inasmuch as such Grantor will, as a result of being an Affiliate of
the Borrower, derive substantial direct and indirect benefits from the Loans
made to the Borrower by the Lender pursuant to the Credit Agreement, and each
Grantor agrees that the Lender is relying on this representation in agreeing to
make such Loans pursuant to the Credit Agreement to the Borrower.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Investment Property, Etc.

 

15



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 4.1.1. Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries (including the Borrower):

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

(b) that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organic Documents that its
Capital Securities are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Capital Securities in a Securities Account; and

(c) to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Lender pursuant to the
terms of this Security Agreement).

SECTION 4.1.2. Investment Property (other than Certificated Securities).

(a) With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, such Grantor will cause (except for
Excluded Accounts) the intermediary maintaining such Investment Property to
execute a Control Agreement relating to such Investment Property pursuant to
which such intermediary agrees to comply with the Lender’s instructions with
respect to such Investment Property without further consent by such Grantor.

(b) With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will cause the issuer of such
securities to either (i) register the Lender as the registered owner thereof on
the books and records of the issuer or (ii) execute a Control Agreement relating
to such Investment Property pursuant to which the issuer agrees to comply with
the Lender’s instructions with respect to such Uncertificated Securities without
further consent by such Grantor. Each party hereto that is such an issuer of any
Uncertificated Securities herby agrees that such party will comply with
instructions with respect to such security originated by the Lender.

SECTION 4.1.3. Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities constituting Collateral, including the Capital
Securities delivered by such Grantor pursuant to this Security Agreement, will
be accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Lender.

 

16



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 4.1.4. Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) (a) deliver to the Lender all Investment Property and all
Payment Intangibles to the extent that such Investment Property or Payment
Intangibles are evidenced by a Document, Instrument, Promissory Note or Chattel
Paper (other than any Document, Instrument, Promissory Note or Chattel Paper not
exceeding $[***] in the principal amount), and (b) at all times keep pledged to
the Lender pursuant hereto, on a first-priority, perfected basis, security
interest therein and in all interest and principal with respect to such Payment
Intangibles, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral.
Each Grantor agrees that it will, promptly following receipt thereof, deliver to
the Lender possession of all originals of negotiable Documents, Instruments,
Promissory Notes and Chattel Paper that it acquires following the Closing Date
(other than any Document, Instrument, Promissory Note or Chattel Paper not
exceeding $[***] in the principal amount).

SECTION 4.1.5. Voting Rights, Dividends, Etc. Each Grantor agrees:

(a) upon receipt of notice of the occurrence and continuance of an Event of
Default from the Lender and without any request therefor by the Lender, so long
as such Event of Default shall continue, to deliver (properly endorsed where
required hereby or requested by the Lender) to the Lender all dividends and
Distributions with respect to Investment Property, all interest, principal,
other cash payments on Payment Intangibles, and all Proceeds of the Collateral,
in each case thereafter received by such Grantor, all of which shall be held by
the Lender as additional Collateral, except for payments made in accordance with
Section 8.6 of the Credit Agreement; and

(b) immediately upon the occurrence and during the continuance of an Event of
Default and so long as the Lender has notified such Grantor of the Lender’s
intention to exercise its voting power under this clause,

(i) with respect to Collateral consisting of general partner interests or
limited liability company interests, to promptly modify its Organic Documents to
admit the Lender as a general partner or member, as applicable;

(ii) that the Lender may exercise (to the exclusion of such Grantor) the voting
power and all other incidental rights of ownership with respect to any
Investment Property constituting Collateral and such Grantor hereby grants the
Lender an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and

(iii) to promptly deliver to the Lender such additional proxies and other
documents as may be necessary to allow the Lender to exercise such voting power.

 

17



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the Lender,
shall, until delivery to the Lender, be held by such Grantor separate and apart
from its other property in trust for the Lender. The Lender agrees that unless
an Event of Default shall have occurred and be continuing and the Lender shall
have given the notice referred to in clause (b), such Grantor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral and the Lender will, upon the written request of such Grantor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.

SECTION 4.2. Change of Name, Etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
as otherwise permitted by the Credit Agreement.

SECTION 4.3. As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Lender to each Grantor, all Proceeds of Collateral
received by such Grantor shall be delivered in kind to the Lender for deposit in
a Deposit Account of such Grantor maintained with the Lender (together with any
other Deposit Accounts or Security Accounts pursuant to which any portion of the
Collateral is deposited with the Lender, the “Collateral Accounts”), and such
Grantor shall not commingle any such Proceeds, and shall hold separate and apart
from all other property, all such Proceeds in express trust for the benefit of
the Lender until delivery thereof is made to the Lender.

(c) Following the delivery of notice pursuant to clause (b)(ii), the Lender
shall have the right to apply any amount in the Collateral Account to the
payment of any Obligations which are then due and payable.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Lender and (iii) the Lender shall have the sole right of
withdrawal over such Collateral Account.

 

18



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 4.4. As to Grantors’ Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under contracts of service
any of the Inventory normally held by such Grantor for such purpose, and use and
consume, in the ordinary course of its business, any raw materials, work in
process or materials normally held by such Grantor for such purpose, (ii) will,
at its own expense, endeavor to collect, as and when due, all amounts due with
respect to any of the Collateral, including the taking of such action with
respect to such collection as the Lender may reasonably request following the
occurrence of an Event of Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Obligations, the
Lender may (i) revoke any or all of the rights of each Grantor set forth in
clause (a), (ii) notify any parties obligated on any of the Collateral to make
payment to the Lender of any amounts due or to become due thereunder and
(iii) enforce collection of any of the Collateral by suit or otherwise and
surrender, release, or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby.

(c) Upon the request of the Lender following the occurrence and during the
continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Lender of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Lender may endorse, in the name of such Grantor, any item,
howsoever received by the Lender, representing any payment on or other Proceeds
of any of the Collateral.

SECTION 4.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

 

19



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(a) such Grantor will not (i) do or fail to perform any act whereby any of the
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) permit any of its licensees to (A) fail to continue to use
any of the Trademark Collateral in order to maintain all of the Trademark
Collateral in full force free from any claim of abandonment for non-use,
(B) fail to maintain the quality of products and services offered under all of
the Trademark Collateral at a level substantially consistent with the quality of
products and services offered under such Trademark as of the date hereof,
(C) fail to employ all of the Trademark Collateral registered with any federal
or state or foreign authority with an appropriate notice of such registration,
(D) adopt or use any other Trademark which is confusingly similar or a colorable
imitation of any of the Trademark Collateral, (E) use any of the Trademark
Collateral registered with any federal, state or foreign authority except for
the uses for which registration or application for registration of all of the
Trademark Collateral has been made or (F) do or permit any act or knowingly omit
to do any act whereby any of the Trademark Collateral may become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor reasonably and in good faith determines that
either (x) the further prosecution or maintenance of such Intellectual Property
Collateral is not economically justified in relation to the economic value, or
potential or expected economic value to such Grantor or any other Credit
Obligor, (y) the loss of such Intellectual Property Collateral would not be
material to such Grantor or any other Credit Obligor or (z) the Grantor, in its
reasonable judgment, determines that further prosecution of such Intellectual
Property Collateral is unlikely to result in an allowance of exclusive patent
rights;

(b) such Grantor shall promptly notify the Lender if it knows, or has reason to
know, that any application or registration relating to any material item of the
Intellectual Property Collateral may, in the Grantor’s reasonable commercial
judgment, become abandoned or dedicated to the public or placed in the public
domain or invalid or unenforceable, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any foreign counterpart thereof or any
court) regarding such Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

(c) at the times and with such frequency set forth in Section 4.5(e) below, each
Grantor shall notify the Lender of the filing of an application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof by
such Grantor or any of its agents, employees, designees or licensees, and, upon
request of the Lender (subject to the terms of the Credit Agreement), executes
and delivers all agreements, instruments and documents as the Lender may
reasonably request to evidence the Lender’s security interest in such
Intellectual Property Collateral;

 

20



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(d) such Grantor will take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof (subject to the terms of the Credit
Agreement), to maintain and pursue any material application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, material Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b) or such Grantor reasonably and
in good faith determines that the failure to take any such step would not have a
material adverse effect on the interests of the Lender in such Intellectual
Property Collateral); and

(e) such Grantor will within 45 days after the end of each Fiscal Quarter
execute and deliver to the Lender (as applicable) a Patent Security Agreement,
Trademark Security Agreement and/or Copyright Security Agreement, as the case
may be, in the forms of Exhibit A, Exhibit B and Exhibit C hereto following its
obtaining an interest in any such Intellectual Property or such Grantor filing
(or any of its agents, employees, designees or licensees filing on behalf of a
Grantor) an application for the registration of any Intellectual Property
Collateral in accordance with Section 4.5(c) above, and shall execute and
deliver to the Lender any other document reasonably required to evidence the
Lender’s interest in any part of such item of Intellectual Property Collateral
unless such Grantor shall determine in good faith (with the consent of the
Lender) that any Intellectual Property Collateral is of negligible economic
value to such Grantor.

SECTION 4.6. As to Letter-of-Credit Rights.

(a) Each Grantor, by granting a security interest in its Letter-of-Credit Rights
to the Lender, intends to (and hereby does) collaterally assign to the Lender
its rights (including its contingent rights ) to the Proceeds of all
Letter-of-Credit Rights of which it is or hereafter becomes a beneficiary or
assignee.

(b) Upon the occurrence of an Event of Default, such Grantor will, promptly upon
request by the Lender, (i) notify (and such Grantor hereby authorizes the Lender
to notify) the issuer and each nominated person with respect to each of the
Letters of Credit that the Proceeds thereof have been assigned to the Lender
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Lender and (ii) arrange for the Lender to become the
transferee beneficiary of such Letter of Credit.

 

21



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 4.7. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the payment in full of the Obligations and termination of all
Commitments, with respect to any Commercial Tort Claim hereafter arising, it
shall deliver to the Lender a supplement in form and substance reasonably
satisfactory to the Lender, together with all supplements to schedules thereto,
identifying such new Commercial Tort Claim.

SECTION 4.8. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, with a value in excess of $[***], such Grantor shall
promptly notify the Lender thereof and, at the request of the Lender, shall take
such action as the Lender may reasonably request to vest in the Lender control
under Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Lender agrees with such Grantor that the Lender will arrange, pursuant to
procedures satisfactory to the Lender and so long as such procedures will not
result in the Lender’s loss of control, for the Grantor to make alterations to
the electronic chattel paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the U.S. Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
U.S. Uniform Electronic Transactions Act for a party in control to allow without
loss of control, unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by such Grantor with respect to
such electronic chattel paper or transferable record.

SECTION 4.9. Further Assurances, Etc. Each Grantor agrees that, from time to
time at its own expense, it will, subject to the terms of this Security
Agreement, promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that the Lender may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, such Grantor will

(a) from time to time upon the request of the Lender, promptly deliver to the
Lender such stock powers, instruments and similar documents, reasonably
satisfactory in form and substance to the Lender, with respect to such
Collateral as the Lender may request and will, from time to time upon the
request of the Lender, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Lender; if any

 

22



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

Collateral shall be evidenced by an Instrument, negotiable Document, Promissory
Note or tangible Chattel Paper, deliver and pledge to the Lender hereunder such
Instrument, negotiable Document, Promissory Note or tangible Chattel Paper
(other than any Instrument, negotiable Document, Promissory Note or tangible
Chattel Paper in principal amount less than $[***]) duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Lender;

(b) file (and hereby authorizes the Lender to file) such Filing Statements or
continuation statements, or amendments thereto, and such other instruments or
notices (including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as may be necessary or that the Lender may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Lender hereby;

(c) at all times keep pledged to the Lender pursuant hereto, on a
first-priority, perfected basis, at the request of the Lender, all Investment
Property constituting Collateral, all dividends and Distributions with respect
thereto, and all interest and principal with respect to Promissory Notes, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral;

(d) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;

(e) not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper reasonably acceptable to the Lender indicating that the
Lender has a security interest in such Chattel Paper (provided that so long as
no Event of Default is continuing, Chattel Paper and records relating to such
Collateral for amounts in each case less than $[***], need only be marked upon
Lender’s request);

(f) furnish to the Lender, from time to time at the Lender’s request, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral (including any real property locations
where material Collateral Records or Collateral in excess of $[***] in aggregate
are located) as the Lender may request, all in reasonable detail (provided
however, for so long as no Event of Default has occurred, Lender may not require
such additional statements and schedules more than once per fiscal quarter); and

 

23



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(g) do all things reasonably requested by the Lender in accordance with this
Security Agreement (including dollar thresholds herein) in order to enable the
Lender to have and maintain control over the Collateral consisting of Investment
Property, Deposit Accounts, Letter-of-Credit-Rights and Electronic Chattel
Paper.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Lender to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. Each Grantor hereby authorizes the Lender to
file financing statements describing as the collateral covered thereby “all of
the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Security Agreement. Each Grantor also agrees to promptly
notify the Lender of any change in the location of any office in which it
maintains Collateral Records or any office or facility at which Collateral is
located (including the establishment of any such new office or facility).

ARTICLE V

THE LENDER

SECTION 5.1. Lender Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Lender as its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, from
time to time in the Lender’s discretion, following the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument which the Lender may deem necessary or advisable to accomplish the
purposes of this Security Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings which the
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

24



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 5.2. Lender May Perform. If any Grantor fails to perform any agreement
contained herein, the Lender may itself perform, or cause performance of, such
agreement, that the Lender deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein to the
extent provided for herein, and the expenses of the Lender incurred in
connection therewith shall be payable by such Grantor pursuant to Section 10.3
of the Credit Agreement.

SECTION 5.3. Lender Has No Duty. The powers conferred on the Lender hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty on it to exercise any such powers. Except for reasonable care of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or
responsibility for

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Lender has or is deemed to have knowledge of such matters, or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4. Reasonable Care. The Lender is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided that the Lender shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral, if it takes such action
for that purpose as each Grantor reasonably requests in writing at times other
than upon the occurrence and during the continuance of any Event of Default, but
failure of the Lender to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

SECTION 5.5. Lender as Agent for Other Secured Parties.

(a) Each of the Lender and ROS hereby irrevocably appoints the Lender hereunder
and under the other Loan Documents as its agent and authorizes the Lender to
take such actions on its behalf as collateral agent for all purposes hereunder
and under the other Loan Documents pursuant to which any Grantor grants a Lien
or other right in any collateral (including Collateral and any “Collateral”
howsoever described in any Australian Security Document)to secure the
Obligations and for purposes of acquiring, holding and enforcing any and all
Liens on any collateral (including Collateral and any “Collateral” howsoever
described in any Australian Security Document) granted by any Grantor to secure
any of the Obligations, including execution of the other Loan Documents, and to
exercise such powers as are delegated to the Lender by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section are solely for the benefit of the Lender
and ROS, and no Grantor shall have rights as a third-party beneficiary of any of
such provisions.

 

25



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(b) The Person serving as the collateral agent shall have the same rights and
powers in its capacity as the Lender under the Credit Agreement and may exercise
the same as though it were not the collateral agent. The Lender shall not have
any duties or obligations except those expressly set forth in the Loan
Documents, and its duties thereunder shall be administrative in nature. The
Lender shall not be liable for any action taken or not taken by it with the
consent or at the request of ROS or in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment. The Lender may appoint any co-agents,
sub-agents or attorneys-in-fact in connection with the foregoing.

(c) The Lender shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Lender also may rely upon any statement made to it orally (including
by telephone) and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. The Lender may consult with
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. If in accordance with
the terms of the applicable Loan Documents, any additional Person is assigned,
granted or otherwise transferred all or any portion of the Obligations under the
Loan Documents (each such new Person, an “Additional Secured Party” and
collectively, the “Additional Secured Parties”), such Additional Secured Party
shall preserve all of its rights with respect to the security interests and Lien
created pursuant to this Agreement, so that the security created by hereunder
shall be automatically transferred to the assignee, transferee or new creditor
after novation. Notwithstanding the foregoing, each Additional Secured Party
shall deliver a counterpart signature page to this Agreement and accept and
acknowledge its rights, duties and obligations as if it were a Secured Party to
this Agreement as of the Closing Date (including the appointment of the Lender
to act as its agent for the purposes of perfecting and maintaining the security
interest in the Collateral on its behalf). On and after the delivery of a
counterpart signature page to this Agreement by an Additional Secured Party, all
references in this Agreement or in the other Loan Documents to the secured
parties in reference to the Obligations shall mean, be and include a reference
to such Additional Secured Party.

 

26



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:

(a) The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of the Lender on default under the UCC (whether or not the
UCC applies to the affected Collateral) and also may

(i) take possession of any Collateral not already in its possession without
demand and without legal process;

(ii) require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Lender forthwith, assemble all or part of
the Collateral as directed by the Lender and make it available to the Lender at
a place to be designated by the Lender that is reasonably convenient to both
parties,

(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and

(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at any
public or private sale, at any of the Lender’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Lender may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ prior notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Lender may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) All cash Proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Lender against all or any part of the Obligations as set
forth in Section 4.4(b) of the Credit Agreement.

(c) The Lender may:

(i) transfer all or any part of the Collateral into the name of the Lender or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder,

(ii) notify the parties obligated on any of the Collateral to make payment to
the Lender of any amount due or to become due thereunder,

 

27



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(iii) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Collateral Account;

(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

(v) endorse any checks, drafts, or other writings in any Grantor’s name to allow
collection of the Collateral,

(vi) take control of any Proceeds of the Collateral, and

(vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

SECTION 6.2. Securities Laws. If the Lender shall determine to exercise its
right to sell all or any of the Collateral that are Capital Securities pursuant
to Section 6.1(a)(iv), each Grantor agrees that, upon request of the Lender,
such Grantor will, at its own expense:

(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of such Grantor, use its best efforts to cause) each issuer of the
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Lender, advisable to register such Collateral under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the opinion of the Lender, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

(b) use its best efforts to exempt the Collateral under the state securities or
“Blue Sky” laws and to obtain all necessary governmental approvals for the sale
of the Collateral, as requested by the Lender;

(c) cause (or, with respect to any issuer that is not a Subsidiary of such
Grantor, use its best efforts to cause) each such issuer to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

 

28



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Lender by reason of the failure by such
Grantor to perform any of the covenants contained in this Section and
consequently agrees, to the fullest extent permitted by applicable law, that, if
such Grantor shall fail to perform any of such covenants, it shall pay, as
liquidated damages and not as a penalty, an amount equal to the value (as
determined by the Lender) of such Collateral on the date the Lender shall demand
compliance with this Section.

SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Lender be liable nor accountable to such Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

SECTION 6.4. Protection of Collateral. The Lender may from time to time, at its
option, perform any act which any Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Lender may from time to time take any other action which the Lender deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

 

29



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Lender; provided that no Grantor may assign any of its obligations hereunder
without the prior consent of the Lender.

SECTION 7.3. Amendments, Etc. No amendment or modification to or waiver of any
provision of this Security Agreement, nor consent to any departure by any
Grantor from its obligations under this Security Agreement, shall in any event
be effective unless the same shall be in writing and signed by the Lender and
the Grantors and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be delivered or made as provided in Section 10.2 of the Credit
Agreement.

SECTION 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Lender will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Collateral held by the Lender hereunder, and execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

SECTION 7.6. Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder with the same force and effect as if it were originally a
party to this Security Agreement and named as a “Grantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Grantor hereunder, and the rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

SECTION 7.7. No Waiver, Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 7.8. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

30



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 7.9. Governing Law, Entire Agreement, Etc. THIS SECURITY AGREEMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Security Agreement, along with the other Loan Documents,
constitutes the entire understanding among the parties hereto with respect to
the subject matter thereof and supersedes any prior agreements, written or oral,
with respect thereto

SECTION 7.10. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement. This
Security Agreement shall become effective when counterparts hereof executed on
behalf of all of the signatories hereto, shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Security
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

SECTION 7.11. Australian Subsidiaries. Notwithstanding anything to the contrary
herein, nothing herein shall apply to any Collateral owned by an Australian
Subsidiary and not located in the United States or any state or territory
thereof (including the District of Columbia) or created pursuant to or governed
by any United States federal law or the laws of state or territory thereof
(including the District of Columbia) (it being understood that all Intellectual
Property (regardless of where registered), other than Intellectual Property
registered in Australia, is deemed located in the United States for purposes of
this paragraph), which is in the subject of the General Security Deed executed
by Holdings and the Australian Subsidiaries in favor of Lender and not this
Agreement.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

EXECUTED as a deed by each Australian Subsidiary.

 

UNILIFE MEDICAL SOLUTIONS, INC.     UNILIFE CORPORATION   By:   /s/ Alan
Shortall     By:   /s/ Alan Shortall     Name: Alan Shortall       Name: Alan
Shortall     Title: Chairman and CEO       Title: Chairman and CEO        
UNILIFE CROSS FARM LLC         By:  

/s/ Alan Shortall

          Name: Alan Shortall           Title: Chairman and CEO   Executed by
Unilife Medical Solutions Pty Limited in accordance with Section 127 of the
Corporations Act 2001      

    /s/ Alan Shortall

   

/s/ Ramin Mojdehbakhsh

 

Signature of director

   

Signature of director/company secretary

(Please delete as applicable)

       

    Alan Shortall

   

Ramin Mojdehbakhsh

 

Name of director (print)

    Name of director/company secretary (print)  

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

Executed by Unitract Syringe Pty Ltd in

accordance with Section 127 of the

Corporations Act 2001

       

    /s/ Alan Shortall

   

    /s/ Ramin Mojdehbakhsh

  Signature of director    

Signature of director/company secretary

(Please delete as applicable)

 

    Alan Shortall

   

    Ramin Mojdehbakhsh

  Name of director (print)     Name of director/company secretary (print)  

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

ROS ACQUISITION OFFSHORE LP, as the Lender, for itself and as agent By OrbiMed
Advisors LLC, its investment manager By:  

/s/ Sven Borho

  Name: Sven Borho   Title: Managing Member

ROYALTY OPPORTUNITIES S.À R.L,

as Secured Party

By OrbiMed Advisors LLC, its investment manager By:  

/s/ Sven Borho

  Name: Sven Borho   Title: Managing Member

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE I

to Security Agreement

 

Name of Grantor:    Interest:   

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE II

to Security Agreement

Item A. Location of each Grantor.

 

Name of Grantor:

  

Location for purposes of UCC:

  

Address of executive office and

principal place of business:

Item B. Filing locations last five years.

Item C. Trade names.

 

Name of Grantor:

  

Trade Names:

Item D. Merger or other corporate reorganization.

Item E. Grantor’s federal taxpayer ID numbers.

 

Name of Grantor:

  

Taxpayer ID numbers:

Item F. Government Contracts.

Item G. Deposit Accounts, Securities Accounts and Commodities Accounts.

 

Name of Grantor:

  

Description of Deposit Accounts, Securities Accounts and

Commodities Accounts:

Item H. Letter of Credit Rights.

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

Item I. Commercial Tort Claims.

Item J. Pledged Notes.

 

Name of Grantor:

  

Description of Pledged Notes:

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE III

to Security Agreement

Item A. Patents

Item B. Patent Licenses

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE IV

to Security Agreement

Item A. Trademarks

Item B. Trademark Licenses

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE V

to Security Agreement

Item A. Copyrights/Mask Works

Item B. Copyright/Mask Work Licenses

 



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE VI

to Security Agreement

Trade Secret or Know-How Licenses

Pledge and Security Agreement

 

41



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

EXHIBIT A

to Security Agreement

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of                  , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a                      (the
“Grantor”), in favor of ROS ACQUISITION OFFSHORE LP, a Cayman Islands exempted
limited partnership, for itself and as agent for the other parties to which the
Grantor may owe any Obligations (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of [            ], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between Unilife Medical Solutions, Inc., a Delaware
corporation (the “Borrower”) and the Lender, the Lender has extended a
Commitment to make the Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [            ], 2014 (as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Patent Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following property, whether now or hereafter
existing or acquired by the Grantor (the “Patent Collateral”):

(a) all of its letters patent and applications for letters patent throughout the
world, including each patent and patent application referred to in Item A of
Schedule I attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses and other agreements providing the Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule I attached
hereto; and

(d) all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any patent or patent application and for breach or
enforcement of any patent license.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Patent Collateral with the United States Patent and Trademark Office. The
security interest granted hereby has been granted in furtherance of, and not in
limitation of, the security interest granted to the Lender for its benefit under
the Security Agreement. The Security Agreement (and all rights and remedies of
the Lender thereunder) shall remain in full force and effect in accordance with
its terms.

SECTION 4. Release of Liens. Upon (i) the Disposition of Patent Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Patent Collateral (in the case of clause (i)) or (B) all
Patent Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Lender hereunder, and execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence such termination.

 

2



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 7. Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE I

to Patent Security Agreement

Item A. Patents

 

 

Issued Patents         

Country

  

Patent No.

  

Issue Date

  

Inventor(s)

  

Title

Pending Patent Applications

 

Country

  

Serial No.

  

Filing Date

  

Inventor(s)

  

Title

Patent Applications in Preparation

 

          Expected          

Country

  

Docket No.

  

Filing Date

  

Inventor(s)

  

Title

Item B. Patent Licenses

 

Country or              Effective    Expiration    Subject

Territory

  

Licensor

  

Licensee

  

Date

  

Date

  

Matter

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

EXHIBIT B

to Security Agreement

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of                  , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a                     (the
“Grantor”), in favor of ROS ACQUISITION OFFSHORE LP, a Cayman Islands exempted
limited partnership, for itself and as agent for the other parties to which the
Grantor may owe any Obligations (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of [            ], 2014 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and between Unilife Medical Solutions, Inc., a Delaware
corporation (the “Borrower”) and the Lender, the Lender has extended a
Commitment to make the Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [            ], 2014 (as amended, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Trademark Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Lender, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of Grantor’s right, title
and interest in and to the following property, whether now or hereafter existing
or acquired by the Grantor (the “Trademark Collateral”):

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

(a) (i) all of its trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, including
those referred to in Item A of Schedule I hereto, whether currently in use or
not, all registrations and recordings thereof and all applications in connection
therewith, whether pending or filed, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof, and all
common-law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
the “Trademarks”);

(b) all Trademark licenses for the grant by or to the Grantor of any right to
use any Trademark, including each Trademark license referred to in Item B of
Schedule I hereto;

(c) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable,
clause (b);

(d) the right to sue third parties for past, present and future infringements of
any Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b); and

(e) all Proceeds of, and rights associated with, the foregoing, including any
claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Trademark Collateral with the United States Patent and Trademark Office.
The security interest granted hereby has been granted in furtherance of, and not
in limitation of, the security interest granted to the Lender for its benefit
under the Security Agreement. The Security Agreement (and all rights and
remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms.

SECTION 4. Release of Liens. Upon (i) the Disposition of Trademark Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Trademark Collateral (in the case of clause (i)) or (B) all
Trademark Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Lender hereunder, and execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination.

 

2



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 7. Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by Authorized Officer as of the date first above written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE I

to Trademark Security Agreement

Item A. Trademarks

Registered Trademarks

 

Country

  

Trademark

  

Registration No.

  

Registration Date

Pending Trademark Applications

 

Country

  

Trademark

  

Serial No.

  

Filing Date

Trademark Applications in Preparation

 

               Expected    Products/

Country

  

Trademark

  

Docket No.

  

Filing Date

  

Services

Item B. Trademark Licenses

 

Country or                   Effective    Expiration

Territory

  

Trademark

  

Licensor

  

Licensee

  

Date

  

Date

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

EXHIBIT C

to Security Agreement

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of                  , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a                           (the
“Grantor”), in favor of ROS ACQUISITION OFFSHORE LP, a Cayman Islands exempted
limited partnership, for itself and as agent for the other parties to which the
Grantor may owe any Obligations (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of [            ], 2014 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among by and between Unilife Medical Solutions, Inc., a Delaware
corporation (the “Borrower”) and the Lender, the Lender has extended a
Commitment to make the Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [            ], 2014 (as amended, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Copyright Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following (the “Copyright Collateral”), whether
now or hereafter existing or acquired by the Grantor: all copyrights of the
Grantor, whether statutory or common law, whether registered or

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantor’s right, title and interest in
and to all copyrights registered in the United States Copyright Office or
anywhere else in the world including the copyrights referred to in Item A of
Schedule I hereto, and registrations and recordings thereof and all applications
for registration thereof, whether pending or in preparation, all copyright
licenses, including each copyright license referred to in Item B of Schedule I
hereto, the right to sue for past, present and future infringements of any of
the foregoing, all rights corresponding thereto, all extensions and renewals of
any thereof and all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and Proceeds of suit.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Copyright Collateral with the United States Copyright Office. The
security interest granted hereby has been granted in furtherance of, and not in
limitation of, the security interest granted to the Lender for its benefit under
the Security Agreement. The Security Agreement (and all rights and remedies of
the Lender thereunder) shall remain in full force and effect in accordance with
its terms.

SECTION 4. Release of Liens. Upon (i) the Disposition of Copyright Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Copyright Collateral (in the case of clause (i)) or (B) all
Copyright Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Copyright Collateral held by the Lender hereunder, and execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Copyright Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 7. Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery or a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SCHEDULE I

to Copyright Security Agreement

Item A. Copyrights/Mask Works

Registered Copyrights/Mask Works

 

Country

  

Registration No.

  

Registration Date

  

Author(s)

  

Title

Copyright/Mask Work Pending Registration Applications

 

Country

  

Serial No.

  

Filing Date

  

Author(s)

  

Title

Copyright/Mask Work Registration Applications in Preparation

 

          Expected          

Country

  

Docket No.

  

Filing Date

  

Author(s)

  

Title

Item B. Copyright/Mask Work Licenses

 

Country or              Effective    Expiration

Territory

  

Licensor

  

Licensee

  

Date

  

Date

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

ANNEX I

to Security Agreement

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of                  , 20     (this “Supplement”), is
to the Pledge and Security Agreement, dated as of [            ], 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among the Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Article I of the
Security Agreement) from time to time party thereto, in favor of ROS ACQUISITION
OFFSHORE LP, a Cayman Islands exempted limited partnership, for itself and as
agent for the other parties to which the undersigned may owe any Obligations
(together with its Affiliates, successors, transferees and assignees, the
“Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of [            ], 2014 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and between Unilife Medical Solutions, Inc., a Delaware
corporation (the “Borrower”) and the Lender, the Lender has extended a
Commitment to make the Loans to the Borrower;

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Lender to continue to extend Loans
under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1. Party to Security Agreement, Etc. In accordance with the terms of the
Security Agreement, by its signature below, each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each reference to a “Grantor” and/or “Grantors” in the
Security Agreement shall be deemed to include each of the undersigned.

 

1



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

SECTION 2. Schedules. Each of the undersigned Grantors hereby authorizes the
Lender to add the information set forth on the Schedules to this Supplement to
the correlative Schedules attached to the Security Agreement.

SECTION 3. Representations. Each of the undersigned Grantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

SECTION 4. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

SECTION 5. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

SECTION 6. Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 7. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Grantor shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Supplement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Supplement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:       Name:   Title: [NAME OF ADDITIONAL
SUBSIDIARY] By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

[COPY SCHEDULES FROM SECURITY AGREEMENT]

 

4



--------------------------------------------------------------------------------

Exhibit 10.8

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission.

 

[***]

[***]

[see attached]

 